This case came before the court on appeal by the Winnebago Tribe from the findings and determination of the Indian Claims Commission in Docket No. 244, 16 Ind. Cl. Comm. *120381, October 18, 1965, pertaining to the valuation found by the Commission for the 2,702,444 acre Boyce Area 149 in southwest Wisconsin and northwest Illinois. The Commission’s valuation is attacked as being too low with respect to this particular land. Upon consideration of the appeal, together with the briefs of the parties and oral argument of counsel, the court determined that the Commission’s subsidiary findings supported its ultimate findings of value; that insofar as they are challenged, the subsidiary findings are supported by substantial evidence; that the Commission took proper account of the mineral component of the land in question and applied correct standards of valuation, and that in all other material respects the Commission applied correct legal principles and standards and acted within the proper bounds of its discretion. On December 18, 1967, the court ordered that the findings and decision of the Indian Claims Commission which were the subject of the appeal be affirmed.